
	

115 S3105 IS: Pharmaceutical Origin Transparency Act of 2018
U.S. Senate
2018-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3105
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2018
			Mrs. McCaskill introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To require manufacturers of drugs to post the names of the countries in which their drugs are
			 manufactured on their internet websites.
	
	
		1.Short title
 This Act may be cited as the Pharmaceutical Origin Transparency Act of 2018.
 2.Information about drug manufacturingSection 301 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331) is amended by adding at the end the following:
			
 (eee)(1)The introduction or delivery for introduction into interstate commerce of any drug subject to section 503(b)(1), unless the manufacturer of such drug maintains on its internet website information about each country in which such drug is manufactured.
 (2)For purposes of this paragraph, a drug is manufactured in a country if the active pharmaceutical ingredient is manufactured in such country..
		
